Citation Nr: 1226695	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-03 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to December 1999 and from October 2001 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 0 percent rating for a skin disability, characterized as chronic staph infection of the scalp, arms and thighs, methicillin-resistant Staphylococcus aureus (MRSA), with post-inflammatory hyperpigmentation of the right arm and no active infection.  The Veteran appealed the assigned rating.  He also filed a notice of disagreement with the RO's denial of service connection for a left ankle disorder, but did not perfect a substantive appeal regarding that issue.  Therefore, only the skin disability claim remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's skin disability claim.

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the rating of a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling.

In this case, the record shows that the most recent VA examination addressing the Veteran's skin disability claim was conducted in September 2010.  At that time, he reported a history of recurrent skin problems arising from a MRSA infection that he had incurred during his period of active service.  The Veteran described his current symptoms as intermittent pain and itching, which affected his scalp, arms and thighs.  He indicated that those symptoms were subject to periodic flare-ups, which required both systemic and topical medication, and occasional surgical drainage of scalp lesions.  However, the Veteran denied the use of corticosteroids or immunosuppressive drugs to treat his service-connected skin disability.

Contemporaneous clinical testing revealed an unspecified number of 3 to 5 millimeter papules on the back of the Veteran's scalp.  Also present were several diffuse areas of hyperpigmentation, of varying size and shape, which affected his right arm, groin, and axiliary areas.  The September 2010 VA examiner noted that the currently affected areas encompassed less than five percent of the Veteran's total body and exposed areas.  Nevertheless, that clinician acknowledged that the hyperpigmented areas on the upper arm were consistent with a prior inflammatory process, suggesting a previous stage of disease that was more acute.

The Veteran's paper claims folder is devoid any evidence of skin treatment following the September 2010 VA examination.  However, his Virtual VA file contains subsequent outpatient records, which suggest an overall worsening of his service-connected disability.  The Board is obligated to consider those electronic records, which show the Veteran has sought outpatient treatment for flare-ups of small erythematous macules on his posterior scalp and related skin symptoms.  Significantly, those flare-ups have spurred VA treating providers to add an additional medication to the Veteran's skin treatment regimen.  

In light of the foregoing, the Board finds that it has a duty to assist the Veteran by obtaining another VA examination in support of his skin disability claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Board recognizes that the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Here, the Veteran's most recent VA examination is now somewhat stale and the subsequent clinical evidence suggests that his skin problems may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's condition and, thus, a new examination is needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  

The Veteran's new VA examination should encompass a review of all pertinent information in his claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2011).  That examination should also include findings responsive to the specific diagnostic criteria used to evaluate the Veteran's skin disability.  The criteria consist of Diagnostic Code 7806, which contemplates dermatitis or eczema, and Diagnostic Code 7820, which pertains to other infections of the skin.  The latter code directs the Veteran's service-connected skin symptoms to be rated under the criteria for disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  Therefore, those schedular criteria are also pertinent to his claim and should be addressed during his follow-up VA examination.  

The Board acknowledges that, during the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  However, those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  While a claimant can request a review under these new clarified criteria, the Veteran has not specifically requested that review.  Accordingly, the examining VA clinician need only consider the pre-October 23, 2008, versions of Diagnostic Codes 7800-7805 in his examination of Veteran's skin disability unless the Veteran specifically asks for consideration under the amended criteria.

Next, the Board finds that, given the apparent fluctuating nature of the Veteran's skin disability, his follow-up VA examination should address the nature and severity of his underlying symptoms during their most active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).

Finally, it appears that VA medical records may be outstanding.  The aforementioned electronic medical records specify that, during an outpatient visit in April 2011, the Veteran was advised to scheduled another appointment in four weeks to assess the status of his skin disability.  However, no subsequent VA medical records addressing that disability have yet been associated with the Virtual VA or paper claims folder.  Accordingly, as VA on notice that additional records may exist, they should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the Bay Pines VA Medical Center dated since April 2011.  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected skin disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in September 2010 and the clinical evidence suggesting that his overall skin symptoms have subsequently worsened.  Efforts should be taken to ensure that the examination is conducted during an active stage of the disease.  Specifically, the VA examiner should address the following: 

a)  Identify all pathology related to the Veteran's service-connected skin disability.  Conduct all necessary tests and elicit clinical findings in response to the applicable diagnostic criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7820 (in effect prior to October 23, 2008).

b)  Specify the location and extent of the skin disability in terms of a percentage of the body and a percentage of exposed areas, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-month period.  

c)  State whether that skin disability is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant.  

d)  Specifically note whether the Veteran's skin disability involves disfigurement of the head, face, or neck, and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year.  

e)  State whether the Veteran's skin disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f)  Discuss whether the Veteran's skin disability is productive of any additional functional impairment.

g) State what impact, if any, the Veteran's skin disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10. 

3.  Then, readjudicate the claim on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies the Veteran of the applicable rating criteria, including the versions of Diagnostic Codes 7800-7806 and 7820 in effect prior to October 23, 2008.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7820 (2008).  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

